

117 HR 4532 IH: Accelerating Individuals into the Workforce Act
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4532IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Mrs. Miller of West Virginia (for herself, Mrs. Walorski, Mr. Estes, and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide for the conduct of demonstration projects to test the effectiveness of subsidized employment for TANF recipients.1.Short titleThis Act may be cited as the Accelerating Individuals into the Workforce Act.2.Demonstration projects to support subsidized employment for TANF recipientsSection 403 of the Social Security Act (42 U.S.C. 603) is amended by adding at the end the following:(d)Subsidized employment demonstration projects(1)In generalThe Secretary shall make grants to States to conduct demonstration projects designed to implement and evaluate strategies that provide wage subsidies to enable low-income individuals to enter into and retain employment.(2)Application requirementsThe Secretary shall require each State that applies for a grant under this subsection to do the following:(A)Describe how wage subsidies will be provided (such as whether paid directly to the employer or the individual), the duration of the subsidies, the amount of the subsidies, the structure of the subsidies, and how employers will be recruited to participate in the subsidized employment program.(B)Describe how the State expects those participating in subsidized employment to be able to retain employment after the subsidy ends.(C)Describe how the State will coordinate subsidized employment funded under this subsection with other efforts to help low-income individuals enter work as conducted by the State.(3)Use of funds(A)In generalA State to which a grant is made under this subsection may use the grant to subsidize the wages of an eligible recipient for a period not exceeding 12 months, and only to the extent that the total of the funds paid under this project and any other Federal funds so used with respect to the recipient does not exceed 50 percent of the amount of the wages received by the recipient during the period.(B)Eligible recipientFor purposes of subparagraph (A), an eligible recipient is an adult recipient of assistance under the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) (or a noncustodial parent of a minor child who is receiving such assistance)—(i)who, at the time the subsidy begins, is unemployed; or(ii)whose income, at that time, is less than 200 percent of the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981 (42 U.S.C. 9902(2))).(4)NondisplacementA State to which a grant is made under this subsection shall ensure that no participant in a subsidized employment program funded in whole or in part under this subsection is employed or assigned to a job under the program when any other individual is on layoff from the same or any substantially equivalent job.(5)ReportsAs a condition of receiving funds under this subsection for a fiscal year, a State shall submit to the Secretary, within 12 months after the end of the fiscal year, a report that—(A)specifies, for each month of the fiscal year, the number of individuals whose employment is subsidized with these funds;(B)describes the structure of the State activities to use the funds to subsidize employment, including the amount and duration of the subsidies provided;(C)specifies the percentage of eligible recipients who received a subsidy who are in unsubsidized employment during the 2nd quarter after the subsidy ended;(D)specifies the percentage of eligible recipients who received a subsidy who are in unsubsidized employment during the 4th quarter after the subsidy ended; and(E)specifies the median earnings of eligible recipients who received a subsidy who are in unsubsidized employment during the 2nd quarter after the subsidy ended.(6)EvaluationThe Secretary, in consultation with each State conducting a demonstration project, shall conduct a high-quality impact evaluation to determine the effects of the demonstration project, including on individual skill levels and earnings and employment retention, and may reserve funds made available under this subsection to conduct the evaluation in accordance with the following:(A)Evaluator qualificationsThe Secretary may not enter into a contract with an evaluator unless the evaluator has demonstrated experience in conducting rigorous evaluations of program effectiveness including, where available and appropriate, well-implemented randomized controlled trials.(B)Methodologies to be usedThe evaluation of a demonstration project shall use experimental designs using random assignment or other reliable, evidence-based research methodologies that allow for the strongest possible causal inferences when random assignment is not feasible.(C)RecommendationsThe evaluation of a demonstration project shall include recommendations relating to updated goals for the advancement and improvement of the program and a description of specific challenges encountered in the program and recommended solutions.(D)Public disclosureThe Secretary shall publish the results of the evaluation on the website of the Department of Health and Human Services in a location easily accessible by the public.(7)FundingOf the amounts made available to carry out subsection (b) for fiscal year 2023, the Secretary shall reserve $100,000,000 to carry out this subsection.(8)Availability of fundsFunds provided to a State under this subsection in a fiscal year shall be expended by the State in the fiscal year or in the succeeding 2 fiscal years..3.Effective dateThe amendment made by this Act shall take effect on October 1, 2022.